DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification recites the grammatically incorrect phrase “At least detent, for example, at least one ball” [0027]. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 36, the claim recites the limitation “sliding means” (line 2), which is being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a spring [0005].
The claim recites the “fixed means” (line 2), which is being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is handle ([0028], figure 3B, reference numeral 14a).
The claim recites the limitation “bias means” (line 6), which is being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a spring [0005].
The claim recites the limitation “piercing means” (line 9), which is being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a piercer [0026].
The claim recites the limitation “cover means” (line 12), which is being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a piercer cover [0029].
The claim recites the limitation “detent means” (line 14), which is being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is at least one ball [0027].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, it is unclear whether the limitation “a second recess” (line 24) refers to the second recess of line 21 or to a new second recess, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the second recess of line 21. Claims 28-35 are indefinite by dependence.

Regarding claim 30, it is unclear whether the limitation “a second recess” (line 2) refers to the second recess of claim 27 or to a new second recess, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the second recess of claim 27.
It is unclear whether the limitation “a stop ring” (line 2) refers to the stop ring of claim 27 or to a new stop ring, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the stop ring of claim 27.
It is unclear whether the instant claim further limits claim 27 since, if the indefinite limitations are interpreted as set forth above, the claim would recite only limitations that are already recited in claim 27.

Regarding claim 31, it is unclear whether the limitation “a second recess” (line 1) refers to the second recess of claim 27 or to a new second recess, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the second recess of claim 27.
It is unclear whether the instant claim further limits claim 27 since, if the indefinite limitation is interpreted as set forth above, the claim would recite only limitations that are already recited in claim 27.
Allowable Subject Matter
Claims 18-26 and 36-37 are allowed. Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 28-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
Jansen (US 2002/0004649) teaches a safety shield for piercing devices having a sliding portion that is biased by a spring that urges the shield towards an extended position [0025]. However, Jansen teaches that the device is designed to cause the shield to be deployed automatically upon use of the device [0008], which is different from the claimed device in which the sliding portion can only be extended after the device has been placed in an unlocked position.
Henderson (US 2015/0202366) teaches an autoinjector having a case and cover that are telescopically connected such that the cover moves between first and second positions. A locking mechanism holds the cover in the second position (abstract). The locking mechanism includes resilient arms disposed on the autoinjector that engage the cover when it is in a distal position that are pulled off either by a manual force or a motor [0051]. However, Henderson does not teach or suggest the device having separate locked and unlocked positions that do not also result in the cover being released.
Fabien (US 9,931,467) teaches an autoinjector including a body and a piston rod that is movable between a loaded position and an injection position. The piston rod includes a radial recess in which a spherical blocking element is placed in a blocking position (abstract). The blocking element prevents the piston rod from moving until the blocking element is moved (column 11, lines 25-46). This arrangement prevents the autoinjector from actuating on its own and provides a reliable triggering lock (page 1, lines 20-38). However, it would not have been obvious to one of ordinary skill in the art to combine the blocking element of Fabien with a cover since premature removal of the cover does not result in premature actuation of the device, which is the benefit taught by Fabien.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747